UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7435


JAMARA WASHINGTON,

                 Plaintiff - Appellant,

          v.

DAVID DANIELS,

                 Defendant – Appellee,

          and


GEOFFREY G. ADAIR,

                 Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03080-FL)


Submitted:   February 12, 2015              Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamara Washington, Appellant Pro Se.  Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamara    Washington        appeals      the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                             We

have     reviewed       the    record     and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.      Washington v. Daniels, No. 5:12-ct-03080-FL (E.D.N.C.

Sept. 22, 2014).              We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented        in   the

materials      before    this     court   and   argument     would    not   aid     the

decisional process.



                                                                            AFFIRMED




                                           2